Citation Nr: 1439255	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial spasm and reactive airway disease with allergic component.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1995 to September 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

Hearings on these matters were conducted on March 3, 2010; September 2, 2010; and October 4, 2012.  The hearing transcripts are of record.  

The case was remanded for additional development in December 2010, January 2013 and August 2013.  

In May 2014, the RO granted service connection for a psychiatric disorder, which had previously been on appeal after being denied in an April 2010 rating decision .  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June 2014, the Veteran communicated an intent to seek VA compensation for a back disability.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

A 100 percent rating is assigned for bronchial asthma resulting in more than one attack per week with episodes of respiratory failure.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

A May 2013 VA examiner noted that the Veteran requires portable oxygen "almost all the time."  She also noted that the Veteran had at least two asthma attacks per week with episodes of respiratory failure, but that he saw a physician for care of exacerbations on a less than monthly basis.  The examiner found that the Veteran "would have trouble performing a physical or sedentary job with his current symptoms."

In December 2013, the Veteran underwent another VA examination.  The Veteran reported that he had not been admitted with any episodes of respiratory failure.  He was able to cook and do light housework.  The examiner indicated that the Veteran did not require oxygen, and that he had not had any attacks with episodes of respiratory failure.  The examiner found "no objective evidence that asthma alone would make him unable to gain/sustain sedentary employment."  The examiner went on to state that the etiology of the Veteran's respiratory symptoms was not entirely clear, and that clinical notes indicated that the Veteran was reporting symptoms out of proportion to the objective medical evidence of disease.  The examiner also expressed an opinion that the Veteran's oxygen was not medically necessary.  

The reasons for the contradictory opinions are unclear.  Under these circumstances, remand is required so that a new examination may be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Updated VA treatment records must also be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Center in Newington, Connecticut, since November 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   Pulmonary function tests must be administered.

The examiner is to document all current manifestations of the Veteran's service-connected asthma, including the frequency of visits to a physician for required care of exacerbations; the frequency of courses of systemic (oral or parenteral) corticosteroids; and the frequency of asthma attacks with respiratory failure.  

The examiner is also to determine the extent to which all of the Veteran's service-connected disabilities, currently bronchial spasm and reactive airway disease at 30% and a psychiatric disorder at 50%, affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



